Citation Nr: 1447508	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  12-10 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date earlier than November 13, 2009, for the grant of service connection for prostate cancer.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active military service from April 1967 to April 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Board notes that the Veteran filed a timely notice of disagreement with the rating assigned for prostate cancer in the April 2010 rating decision.  However, in his notice of disagreement with that decision, the Veteran specifically stated that he wanted a 20 percent rating.  In an April 2012 Decision Review Officer (DRO) decision, the Veteran was granted a 20 percent rating for prostate cancer from the original effective date.  As the Veteran specifically limited his appeal to a 20 percent rating, that was a complete grant of the benefit sought on appeal and the Board finds that appeal was granted to the extent sought by the Veteran and that issue no longer is on appeal. 


FINDINGS OF FACT

1.  The Veteran filed a claim of entitlement to service connection for prostate cancer on November 13, 2009, more than one year following separation from active service, based on which service connection was ultimately granted for prostate cancer.

2.  Prior to November 13, 2009, there was no formal claim, informal claim, or written intent to file a claim for entitlement to service connection for prostate cancer of record.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 13, 2009, for service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but VA is not required to provide assistance to a claimant if there is no reasonable possibility that the assistance would aid in substantiating the claim.  VA must notify the claimant and representative, if any, of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2014).

The pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with the duties to notify or assist.  Manning v. Principi, 16 Vet. App. 534 (2002); VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).  However, the Board notes that in a November 2009 letter, the Veteran was provided appropriate notice with respect to how VA assigns effective dates.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2013) and 38 C.F.R. § 3.400 (2014).  The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2014). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002).  Any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (West 2002).  An application is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (201); Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3) (West 2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2014); Servello v. Derwinski, 3 Vet. App. 196 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

The Veteran has asserted that he should be awarded an effective date of May 8, 2008, the date he was diagnosed with prostate cancer.  The Veteran reported that he was unaware that he was entitled to presumptive service connection for prostate cancer until about a year after being diagnosed and that had he known, he would have filed a claim immediately upon diagnosis.

A review of the record shows that the Veteran originally filed a claim of entitlement to service connection for prostate cancer on November 13, 2009.  In an April 2010 rating decision, the Veteran was granted entitlement to service connection for prostate cancer, effective the date of receipt of the November 13, 2009, date of claim.  Those facts are not in dispute. 

The effective date of service connection will be the later of the date of claim and the date entitlement arose when the claim is received more than one year following separation from service.  38 C.F.R. § 3.400 (2014).  Here, the Veteran clearly had a diagnosis of prostate cancer as early as May 2008.  However, he did not file a claim for service connection for that disability until November 2009.  Therefore, the date of receipt of claim is the appropriate effective date.  While the Board is sympathetic to the Veteran's report that he was not aware of the benefits he could receive, that is not a sufficient basis for assigning an earlier effective date.  The Board is without authority to grant a claim on an equitable basis and instead is constrained to follow the specific provisions of law.  38 U.S.C.A. § 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416 (1994).

Accordingly, the Board finds that the claim for an earlier effective date must be denied because it is without legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to an effective date earlier than November 13, 2009, for the grant of service connection for prostate cancer is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


